C. L. Bell, clerk of the Superior Court of Hyde County made a motion in the above-entitled cause "to have a certain sum of money, to wit, $2,172.78, on deposit in the defunct Bank of Hyde declared a trust fund and a preferred lien against the assets of the Bank of Hyde and an order directing that same be paid as a preferred claim."
In the findings of fact by the court below it appears that "Trial by jury was expressly waived and the parties agreed that the court should hear and determine the facts as well as the law and enter such judgment as to him should appear proper. After hearing the evidence offered by the petitioner, the court found as a fact that the deposit made by the petitioner was not such a special deposit as entitled the petitioner to priority in payment out of the assets of the defunct bank, and entered judgment accordingly."
The court below found the facts upon which it based its judgment. The burden is on appellant to show error.
From a careful reading of the record and the authorities cited in the briefs, we are of the opinion that the judgment below must be
Affirmed.